DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments filed 10/15/2020 and 1/4/2021 have been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “supporting section 6” as described in para. [00085], [000102], [000118] of the originally filed Specification.  In this case, while the support plate 61 and support rod 62 are shown in Fig. 4A (which the Specification as filed describes in para. [00085] and [000102] as being constituent parts of the supporting section 6), the reference number “6” itself is not used to label any of the structures shown in the drawings as filed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Objections
Claims 7 and 14-20 are objected to because of the following informalities:  Each of these claims recites the limitation a/the “plate for lighting device” in lines 2, 4, and 7 of the claims, which is grammatically incorrect.  The Examiner respectfully suggests either amending it to be --plate for the lighting device--, or alternatively, amending it to be --plate .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “two or more light projection means for respectively irradiating the spot lights” in lines 3-4 of Claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for respectively irradiating the spot lights” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  In this case, the modifier “light projection” which precedes the generic placeholder “means” is not a structural modifier because “light projection” does not refer to a specific structure, since both light sources 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1, 4-7, and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In the present embodiment, each of the projection means 2 is a light emitting diode (LED)”, and “The type of light source of the light projection means 2 is not particularly limited, but the light source may be a halogen lamp, an HID lamp, an incandescent lamp, a silica lamp, or a mini-krypton lamp, for example”, which is also described by specifying “The light projection means 2 need not necessarily be light projection means composed of a single light source, but may be light projection means including a light source composed of a collection of two or more light sources”, as shown in Figs. 4A-4B and described in para. [00043], [00045]-[00046] on pg. 6 of the Specification as filed.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it has been held that the addition of the word “type” to an otherwise definite expression (e.g., “the lighting device is a suspension type” in line 3 of the claim) extends the scope of the expression so as to render it indefinite, since it is unclear what “” is intended to convey.  See Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b)(E).
suspended lighting device 

Regarding claim 1, the limitation “the spot lights to be irradiated from the light projection means respectively comprise portions that substantially match each other directly below the lighting device” in lines 6-7 of the claim (emphasis added) renders the claim indefinite because it is unclear exactly how the claimed portions match each other, i.e. whether portions of the spot lights are identical or otherwise similar to each other, or if these portions overlap with one another, rendering the scope of the claim unascertainable.  
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “match” in line 7 of Claim 1 is used by the claim to mean that the claimed portions overlap or “interfere with each other” (as shown in Figs. 1-2 and 6 and described in para. [0009]-[00011], [00017], [00019], [00027], [00036], [00044], [00065]-[00067], [00091]-[00093] of the Specification as filed), while the accepted meaning is “a person or thing equal or similar to another” (see the dictionary definition of “match” at https://www.merriam-webster.com/dictionary/match). The term is indefinite because the specification does not clearly redefine the term.
overlap interfere 

Claims 2-3 are rejected due to their dependence on indefinite Claim 1.

Claims 4, 8, and 11 each recite the limitation "the three or more light projection means for respectively irradiating the spot lights" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner respectfully suggests either amending line 2 of each of these claims to recite --the two two comprise three or more light projection means which are provided on a substantially identical circumference of the lighting device--, or alternatively, amending line 2 of each of these claims to recite --

Claims 5, 9, and 12 each recite the limitation “the center of the lighting device” in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner respectfully suggests amending it to be --a [the] center of the lighting device-- to establish proper antecedent basis.

Claims 6, 10, and 13 are rejected due to their dependence on indefinite Claims 5, 9, and 12, respectively.

Claims 7 and 14-20 each recite the limitation "the center" in line 4 of the claims.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner respectfully suggests amending it to be --a 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0331330, hereinafter “Chen”).
Regarding claim 1, Chen teaches a lighting device for exhibition having a function of irradiating respective spot lights in two or more colors (red, green, and blue (RGB) LED array 1208 defines a lighting device which emits spotlight output beams 1205, 1206, 1207; see Fig. 12; par. [0096]), wherein the lighting device is a suspension type (as shown in Fig. 12), and comprises two or more light projection means for respectively irradiating the spot lights (RGB LEDs 1201, 1202, 1203 emit corresponding output beams 1205, 1206, and 1207, respectively; see Fig. 12; par. [0096]), wherein the spot lights to be irradiated from the light projection means respectively comprise portions that substantially match each other directly below the lighting device (the individual spot light beams 1205, 1206, and 1207 fall on top of each other below the lighting device to create a new color beam in the overlap region; see Fig. 12; par. [0096]).
However, the teachings of Chen fail to specifically disclose the light projection means are respectively spaced 5 cm or more apart from each other.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by spacing the light .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, modifying the known lighting device of Chen by spacing the light projection means 5 cm or more apart from each other would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control the size of the overlapping output beams as well as the size of the lighting device.

Regarding claim 2, Chen teaches wherein each of the light projection means is an LED (RGB LEDs 1201, 1202, 1203; see Fig. 12; par. [0096]).
However, the teachings of Chen fail to specifically disclose a difference in light quantity between each of RGB colors in an RGB color model in mixed color light obtained when all the spot lights to be respectively projected from the light projection means are color-mixed is within a range of 0% to 35%.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by providing and/or arranging the light projection means such that a difference in light quantity between each of RGB colors in an RGB color model in mixed color light obtained when all the spot lights to be respectively projected from the light projection means are color-mixed   See In re Aller, 105 USPQ 233.  In this case, modifying the known lighting device of Chen by providing and/or arranging the light projection means such that a difference in light quantity between each of RGB colors in an RGB color model in mixed color light obtained when all the spot lights to be respectively projected from the light projection means are color-mixed is within a range of 0% to 35% would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to provide an evenly mixed white light beam.

Regarding claim 3, Chen teaches wherein the mixed color light obtained when all the spot lights to be respectively projected from the light projection means are color-mixed is white (the spot lights 1205, 1206, and 1207 emitted by respective RGB LEDs 1201, 1202, and 1203 are mixed to form white light; see Fig. 12; par. [0096]).

Regarding claims 4, 8, and 11, Chen teaches wherein three or more light projection means for respectively irradiating the spot lights are provided on a substantially identical circumference of the lighting device (RGB LEDs 1201, 1202, 1203; see Fig. 12; par. [0096]).
However, the teachings of Chen fail to specifically disclose the light projection means are respectively provided at positions spaced 15 cm or more apart from each other.
.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, modifying the known lighting device of Chen by spacing the light projection means 15 cm or more apart from each other would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control the size of the overlapping output beams as well as the size of the lighting device.

However, regarding claims 5, 9, and 12, the teachings of Chen fail to specifically disclose each of the light projection means is inclined by 3 degrees to 15 degrees in a direction toward a center of the lighting device.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by inclining each of the light projection means by 3-15 degrees in a direction toward a center of the lighting device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233.  In this case, modifying the known lighting 

Regarding claims 6, 10, and 13, Chen teaches wherein the lighting device is turnable (the lighting device comprises a Fresnel lens array 1204 which is moved to steer the color beams to be emitted towards different areas on the illumination surface; see Fig. 12; par. [0096]).

Allowable Subject Matter
Claims 7 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7 and 14-20, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, before the effective filing of the claimed invention, “The lighting device according to claim 1 (or, for Claim 14, “The lighting device according to claim 6”; or, for Claim 15, “The lighting device according to claim 10…”; or, for Claim 16, “The lighting device according to claim 2…”; or, for Claim 17, “The lighting including openings for respectively arranging the light projection means, wherein the plate for lighting device is entirely bent with a center of the plate for lighting device used as a vertex, and the openings are respectively formed to be at positions opposing each other from the center of a convex surface of the bent plate for lighting device” (emphasis added).
Although lighting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claims 7 and 14-20.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lighting devices emitting spot light beams coinciding with each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875